PER CURIAM.
We affirm the order revoking the appellant’s probation, Case No. 84-2324, and his conviction of the substantive offense of armed robbery, Case No. 84-2315. See Christopher v. State, 407 So.2d 198 (Fla.1981), cert. denied, 456 U.S. 910, 102 S.Ct. 1761, 72 L.Ed.2d 169 (1982); Freiheit v. State, 458 So.2d 1172 (Fla. 4th DCA 1984); Ben-Hain v. Tacher, 418 So.2d 1107 (Fla. 3d DCA 1982); Strate v. Strate, 328 So.2d 29 (Fla. 3d DCA), cert. denied, 336 So.2d 1184 (Fla.1976); Gibbs v. State, 193 So.2d 460 (Fla. 2d DCA 1967).
We, nevertheless, vacate the sentences imposed and remand for re-sentencing based upon the state’s concession that the calculations in the guidelines score sheet were improper.
Convictions affirmed; sentences vacated; cause remanded for re-sentencing.